Title: From George Washington to Charles François Guéniot, 1 October 1783
From: Washington, George
To: Guéniot, Charles François


                        
                            Sir
                            Rocky hill State of N. Jersey 1 Octr 1783
                        
                        A few days since I had the honor to recieve your Letter of the 19th April last, with the Ode which
                            accompanied it.
                        The glorious Acts of Louis XVI is a theme so agreable to every true American—that you will easily conceive
                            the pleasure I received from the perusal of your Elegant little Ode on that subject.
                        I beg you, Sir, to be persuaded, how sensible I am of this mark of your Regard, and of the esteem with which
                            I have the honor to be &c.

                    